DETAILED ACTION
Claims 1-2, 5-7, 10 and 19-22 (filed 11/18/2022) have been considered in this action.  Claim 1 has been amended.  Claims 2, 5-7, 10 and 19-22 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 5 paragraph 4, filed 11/18/2022, with respect to interpretation of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of claims 1-2, 5-7, 10 and 19-22 has been withdrawn. 

Applicant's arguments, see page 6 paragraph 2, filed 11/18/2022, with respect to rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant has alleged that “the combination of Peterson, Sacchetti, Nohra, and Bhageria does not teach or suggest an energy management and  communication system wherein "the amount of power supplied to the appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year in order to conserve the fuel available to the secondary power source.".  The examiner disagrees with the applicant’s point that Bhageria fails to teach this feature because Bhageria teaches that power supplied to appliances is reduced based on both time of day and time of season ([0020]) and on a current temperature ([0042]).  The claimed element “in order to conserve the fuel available to the secondary power source” is not considered a technical feature, as this is claimed as an intended result that is merely a consequence of reducing load on a power generator or battery storage/inverter configuration and is inherent to any act that reduces the amount of loading on a secondary power source.  Generators, batteries, and any other “secondary power source” inherently operate off a limited resource, whether that be fuel for a generator, electrons stored in a battery, sun shining on a solar panel, etc..  By reducing the loading on these secondary power sources it is an inherent property that the resources used to operate these devices, including fuel, would be conserved under reduced loading.  The technical feature of this limitation is therefore related only to the ability of the system to reduce the power supplied to appliances based on current temperature, time of day, and season of the year, as any system which reduces loading on a secondary power source based on these abilities would inherently conserve the fuel available to the secondary resource.  
Additionally, in regards to claim 1, the secondary power source is not claimed as a diesel/gas/hydrocarbon fueled generator, but as a “secondary power source”, opening this term up to broader interpretation.  Failing to claim the secondary power source specifically as a generator leaves open to interpretation what the “fuel” being monitored is, as “fuel” in the sense of battery systems could broadly be considered the amount of usable electrons stored in the battery, as this is ultimately where output power is derived from.  When a battery is depleted, it no longer has “fuel” or stored electrons to operate.  
Furthermore, Peterson teaches that consuming devices “[0055] At block 316 the logic may take one or more third actions, such as prioritizing apparatuses controlled by the first device that are permitted to operate on backup power and then permitting them to operate based on their prioritization and the amount of backup power available”.  Because Peterson is considering the amount of backup power available, this can be considered an amount of fuel as Peterson discusses the backup power can be a generator, and amount of backup power available can be considered the available fuel.  Because these devices are prioritized, it is considered that they do so in order to conserve an amount of fuel available, as running out of fuel would make the system inoperable due to no power being available.  Likewise, when considering the backup power as a battery, fuel available could mean the available power stored in the batteries, thus conserving the batteries available power when prioritizing devices and considering the time of day ([0072]).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 10 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains the limitation:
Wherein the subset of energy consuming devices are appliances, and the amount of power supplied to the appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year in order to conserve the fuel available to the secondary power source

The bolded portion above represents claimed elements that are not supported by the original disclosure.  Applicant noted that support can be found in at least paragraphs [0015], [0019], [0020], [0023] [0026], and [0029], although the examiner was not able to find this support.  The closest supporting material the examiner could find was in paragraph [0020] which states:
[0020]       Fig. 2 is an enhanced exemplary embodiment of the system shown in Fig. 1. In 
the embodiment shown in Fig. 2, the system further includes a series of wireless power management (PM) modules 50. The power management modules 50 each include a wireless transceiver 52 that allows the module 50 to communicate with the gateway 38 using Zigbee or 
another similar wireless transmission technique. Alternatively. The power management module 50 could include a WiFi transceiver such that the power management module could communicate directly to the gateway 38. The power module could also be designed to include both a WiFi and Zigbee transceiver. The use of the power management modules 50 allows for a larger variety of energy consuming loads to be monitored and controlled. The power management modules 50 communicate information either to one of the wireless networks 30, 32 or directly to the secondary power source 10. In this manner, the control unit 25 of the secondary power source 10 may be able to control the operation of large energy consuming devices utilizing wireless communication from the control unit 25, through the gateway 38 and to any one of the series of wireless power management modules 50. The wireless power management modules 50 can be connected to high powered appliances, such as air conditioners, dryers, electric ovens, electric heaters, pool pumps or other high energy consuming loads. The secondary power source 10 can include control components that can reduce the amount of energy consumption at certain times of the day to conserve standby resources and to prevent overloading of a standby generator.

Nowhere is it described in the specification that the “standby resources” are fuel, thus the examiner does not consider this to be equivalent and the claiming of conserving fuel to be beyond the scope of what was originally disclosed.  The examiner considers this a narrowing of broad language from the specification that does not support the more specifically claimed element, and thus is considered new matter.
Claims 2, 5-7, 10 and 19-22 are dependent upon claim 1, and thus inherit the rejection under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20170289989, hereinafter Peterson) in view of Sacchetti (US 20190289077, hereinafter Sacchetti), Nohra (US 20160087554, hereinafter Nohra) and Bhageria et al. (US 20150032278, hereinafter Bhageria).

In regards to Claim 1, Peterson teaches “An energy management and communication system, comprising: a secondary power source comprising a control unit, the control unit comprising a processor and a memory storing instructions that, when executed by the processor” ([0003] Accordingly, in one aspect a device includes a processor and storage accessible to the processor. The storage bears instructions executable by the processor to determine that power from a secondary power source at least one of is being received and will be received; [0013] A processor can be implemented by a controller or state machine or a combination of computing devices.)  “cause the processor: to control the secondary power source such that the secondary power source supplies power upon disruption of utility power” ([0037] Another example of a power supply that may supply power to the device 224 is a backup and/or secondary power supply 230 such as a battery or power generator located within or proximate to a building in which the devices 202-218 are disposed and which supplies power to the devices 202-218 through the device 224 but not to other structures on a power company's electrical grid; various and multiple references are made throughout Peterson to backup power and secondary power, which are both considered a secondary power source; [0041] A primary power supply in accordance with present principles may be the primary source of power for the first device and/or a location at which the first device is disposed, such as may be received via a transformer from an electrical grid operated by an public utilities company. A backup and/or secondary power supply in accordance with present principles may be a power supply that does not typically provide power when a primary power supply is available to provide power, but that supplies power in the event that the primary power supply is unavailable; Fig. 1 and 2 and [0033] Turning now to FIG. 2, example devices are shown communicating over a network 200 such as the Internet in accordance with present principles. It is to be understood that each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; Figure 1 shows a processor, memory and I/O for controlling devices) “a plurality of power management module devices. wherein each power management module device is configured to be connected to an energy consuming device within a home, and includes circuitry configured to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” (Fig. 2 and [0035] Describing the smart outlet 216 is more detail, it may be engaged with and/or electrically coupled to a building in which it is disposed to receive power from a (e.g., primary and/or secondary) breaker/fuse box device(s) 224 and to supply power to an apparatus such as the appliance 218 to which it is electrically coupled; [0038] FIG. 2 also shows at least one electrically controllable switch 232 that may be included along one or more of the power lines between the device 224 and devices 202-218. Additionally or alternatively, the switch 232 may be disposed at any one of the devices 202-218, 224. The switch 232 may be actuated to complete a path for power to travel from the supply 228 or supply 230 through the device 224 to one of the devices 202-218 in accordance with present principles. The switch 232 may also be actuated to break the path) “and a wireless transceiver configured to communicate using a first wireless communication protocol” ([0016] the processor can access information wirelessly from an Internet server by activating a wireless transceiver to send and receive data; [0030] FIG. 1 also shows that the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193.  The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include a Wi-Fi transceiver for communicating with other devices in accordance with present principles using Wi-Fi communication protocols, a Bluetooth and/or Bluetooth low energy (BLE) communication element (e.g., a Bluetooth 4.0 communication element) for communicating with other devices in accordance with present principles using Bluetooth communication protocols, and/or a near field communication (NFC) element for communicating using with other devices in accordance with present principles using NFC protocols. However, note that still other communication interfaces may be used for communication with other devices and apparatuses in accordance with present principles) “and a gateway device configured to:...control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0026] sequencing power supplied to the system 100 between on and off...In embodiments where, for example, the system 100 is embodied in a smart power outlet to be engaged with electrical structure of a building, the power management interface 161 may be coupled to a power terminal 191 at which another device such as a lamp may be plugged in to receive power via the terminal 191) “and communicate with the control unit of the secondary power source” ([0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied...The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; wherein the coordination device is considered a type of gateway) “wherein, during period of operation of the secondary power source, the instructions further cause the processor of the control unit to: ...and control an amount of energy consumed by energy consuming devices by selectively instructing a subset of the plurality of power management module devices to reduce an amount of power supplied to a respective subset of energy consuming devices” (Fig. 3 and [0032] it is to be understood at least based on the foregoing that the system 100 is configured to undertake present principles; [0039] Referring to FIG. 3, it shows example logic that may be executed by a device (referred to when describing FIG. 3 as the "first device") such as the system 100 to determine whether primary or backup power is being supplied, and to accordingly determine one or more actions to take; [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; [0051] At diamond 310 the logic may determine whether the first device or an apparatus controlled by the first device is permitted to operate on backup power. This determination may be made based on one or more settings configured by a user for whether the first device or apparatus controlled by it are to be permitted to operate on backup power; [0052] A negative determination at diamond 310 may cause the logic to proceed to block 312, where the logic may take one or more second actions, such as preventing the first device and/or the other apparatus controlled by the first device from operating or consuming backup power. Another example action that may be taken at block 312 may be to incrementally or gradually reduce power being supplied to the first device or apparatus to a lower level still above zero; [0055] Referring back to diamond 310, if instead an affirmative determination is made thereat, the logic may proceed from diamond 310 to block 316. At block 316 the logic may take one or more third actions, such as prioritizing apparatuses controlled by the first device that are permitted to operate on backup power and then permitting them to operate based on their prioritization and the amount of backup power available. For instance, some apparatuses may be given a higher priority than others, such as based on user input, data associated with each apparatus indicating a respective to a level of importance, etc; wherein when the device has a setting to allow it to operate on backup power, that command can be overridden by the prioritization setting) “wherein the subset of energy consuming devices are high powered appliances, and the amount of power supplied to the high powered appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year in order to conserve the fuel available to the secondary power source” ([0035] Describing the smart outlet 216 is more detail, it may be engaged with and/or electrically coupled to a building in which it is disposed to receive power from a (e.g., primary and/or secondary) breaker/fuse box device(s) 224 and to supply power to an apparatus such as the appliance 218 to which it is electrically coupled... the outlet 216 may include a terminal 217 at which the appliance (such as a lamp, a light, an air conditioning unit, etc.); [0052] Another example action that may be taken at block 312 may be to incrementally or gradually reduce power being supplied to the first device or apparatus to a lower level still above zero (such as if the device or apparatus is a light bulb, heater, or another device that establishes a resistive load). Other example second actions may be to sequence power to the first device or apparatus between on and off, such as using a pulse width modulation and/or an associated duty cycle, and to actuate a switch at the first device or elsewhere in the chain of power supply (such the switch 232 described above and/or a switch at the breaker box 224 described above) to cut off the supply of backup power to the first device or apparatus; [0055] At block 316 the logic may take one or more third actions, such as prioritizing apparatuses controlled by the first device that are permitted to operate on backup power and then permitting them to operate based on their prioritization and the amount of backup power available. [0072] The UI 700 of FIG. 7 may also include a setting 720 (enableable using check box 722) to enable dynamic determination of devices for which backup power is to be supplied. For example, dynamic determination may be based on changing standards provided by a power company. Dynamic determination may also be based on time of day usage patterns and other usage patterns for which devices are likely to be used or needed and when (and hence which devices to prioritize higher for receiving backup power); wherein prioritizing loads based on an amount of backup power available would inherently conserve the fuel available to the secondary power supply).
Peterson fails to teach parts of “and a gateway device configured to: communicate with the plurality of power management module devices via the wireless transceivers of the power management module devices using the first wireless communication protocol to control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device; communicate with a wireless router using a second wireless communication protocol different than the first wireless communication protocol; and communicate with the control unit of the secondary power source; wherein, during period of operation of the secondary power source, the instructions further cause the processor of the control unit to: monitor the load on the secondary power source and fuel available to the secondary power source; wherein the subset of energy consuming devices are appliances, and the amount of power supplied to the appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature... and a season of the year in order to conserve the fuel available to the secondary power source”.  It should be noted that while some of these elements are shown to be taught above by Peterson, for the sake of clarity and understanding of the examiner’s position, these same elements are being taught through additional references to show their interrelation and why it would have been obvious to combine such functionality to a person having ordinary skill in the art and to help further compact prosecution.
Sacchetti teaches “and a gateway device configured to: communicate with the plurality of power management module devices via the wireless transceivers of the power management module devices using the first wireless communication protocol to control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0002] the present invention relates to an intelligent system suitable for the interaction between building environment and a control unit (smart gateway device); [0088] The multiprotocol control unit 2 according to the invention performs gateway functionality; it is, therefore, equipped with several internal wireless modems 16 providing: [0089] "LAN" type wireless communications ( Wi-fi, BT-including BT-LP, 802.15.4-Zigbee, Thread, 6Lowpan . . . etc., WMBus, Zwave, Lora); [0090] "LAN" type wired communications (Ethernet port eRS485, powerline communications port by means of intelligent power supply); [0091] Internet communications via GPRS/UMTS mobile public network, 5G public mobile network or ADSL wired public network or other type, using external modem and modem routers, such as Universal Input-Output serial ports or in general on LAN or via wireless LAN; [0147] The system also provides the actuators 20 external to the control unit 2, including ... [0149] on-off controls for electrical loads such as appliances, lamps, etc.; [0114] any smart plug-type device) “communicate with a wireless router using a second wireless communication protocol different than the first wireless communication protocol” ([0068] 30: External modem/router; [0082] at least one modem, respectively a modem router, external 30 with respect to the control unit 2 and operatively connected to the same; wherein it is well understood that routers communicate using 802.11 protocols) “and communicate with the control unit of the secondary power source” ([0123] The power consumption measurement signals from so-called smart plugs 11, power socket for individual electrical utilities (washing machine, lamp, etc.), from which it can be traced; [0097] The control unit 2 contains various types of sensor means...[0106] Regarding the external sensors, schematically shown in FIG. 2, they are in particular: ...[0113] meters for measuring global consumption of electricity, water, gas and photovoltaic electrical parameters; [0114] any smart plug-type device).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which uses the smart plug type devices taught by Peterson with the multiprotocol gateway unit taught by Sacchetti because Peterson suggests the use of such a gateway device when describing the ‘coordinating device’ that acts as an intermediary to receive the power and control information from the secondary power source.  Furthermore, by incorporating such a multiprotocol gateway device, it would have the inherent benefit of Sacchetti of being able to communicate with multiple different types of devices that use many different protocols, and the benefit of easing the use and functionality of smart devices for low-tech users as described in [0003-0006], and for adding functionality that allows better presence detection of a user so energy efficiency can be achieved.  By combining these elements, a person of ordinary skill would expect to take the known smart plug devices that communicate over a variety of communication protocols and are able to selectively control whether power is fed through them or not from a secondary power supply as taught by Peterson, and combine it with the known multiprotocol control device that communicates using multiple different protocols with different devices, including smart plug devices, in a known way to achieve predictable result.
The combination of Peterson and Sacchetti fail to explicitly teach, although such a device is implied in Peterson of “a secondary power source comprising a control unit, the control unit comprising a processor and memory storing instructions that, when executed by the processor, cause the processor to: control the secondary power source such that the secondary power source supplies power upon disruption of utility power; wherein, during period of operation of the secondary power source, the instructions further cause the processor of the control unit to: monitor the load on the secondary power source and fuel available to the secondary power source; wherein the subset of energy consuming devices are appliances, and the amount of power supplied to the appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature... and a season of the year in order to conserve the fuel available to the secondary power source”.
Nohra teaches “a secondary power source comprising a control unit, the control unit comprising a processor and memory storing instructions that, when executed by the processor, cause the processor to; a gateway device configured to...communicate with the control unit of the secondary power source” (Fig. 1 and [0018] the system 10 can facilitate bi-directional communication between the control device 16, which can be coupled to the power generator 14, and the computing device 12; [0020] The control device 16 (or "smart controller") can be coupled to the power generator 14 and configured to control one or more functions of the power generator; [0019] the computing device 12 includes, but is not limited to, a smart phone, tablet, wireless router, and the like; [0029] the controller can provide data to an application (or APP) on a smart phone, a tablet computing device, a laptop computing device or the like. The application allows a user to remotely control and monitor the operation of the power generator, including the start and stop of the generator, battery voltage, output voltage, running power consumption, ran hours, due and required maintenance, and service reminders will allow the user to remotely interact, monitor, and control the generator without leaving the house or walking up to the generator;).  Nohra additionally teaches “wherein, during period of operation of the secondary power source, the instructions further cause the processor of the control unit to: monitor the load on the secondary power source and fuel available to the secondary power source;” ([0029] The controller can monitor available power generator sensors, process the onboard sensor output data and wirelessly send information about the current generator state of operation to the computing device. For example, the controller can provide data to an application (or APP) on a smart phone, a tablet computing device, a laptop computing device or the like. The application allows a user to remotely control and monitor the operation of the power generator, including the start and stop of the generator, battery voltage, output voltage, running power consumption; wherein running power consumption is the load on the secondary power source [0031] Additional components and/or user interfaces can include, but are not limited to: generator status on/off, remote start, remote stop, output voltage, output current output power, hourmeter, service reminder, service reminders (e.g., oil change, filter change, replacement of battery, replacement of oil, total hours run, video instructions, written instructions, location of service center, where to purchase necessary parts), overload warning, fuel level, oil level, proximity detection (e.g., anti-theft), CO level and warning, ignition kill fuel level, overload/alarm, and installation guide).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the energy management and communications system which allows control commands to come from a secondary power source as taught by Peterson and Sacchetti, with the use of a generator control device that controls a generator and is able to send and receive information wirelessly as taught by Nohra because Peterson suggests that the smart plug devices can be controlled based on power information from a backup power supply which can be a generator, and Nohra teaches a specific generator control device that has all the claimed functionality and operates wirelessly.  Furthermore, Peterson notes that many functions of their disclosed invention can be considered software functions that can be executed by any form of a generic processor ([0012]), thus those functions of Peterson can be programmed to be executed by the control device 16 of Nohra which is capable of being a generic processor ([0020]) in a known way to achieve predictable results.  Peterson further discloses that “[0033] Turning now to FIG. 2, example devices are shown communicating over a network 200 such as the Internet in accordance with present principles. It is to be understood that each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above” which implies that the functions of the system 100 can be incorporated into a backup power supply, such as a power generator.
The combination of Peterson, Sacchetti and Nohra fail to teach “wherein the subset of energy consuming devices are appliances, and the amount of power supplied to the appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature... and a season of the year in order to conserve the standby resource”.  It should be noted that in order to improve clarity, certain elements taught by Peterson, Sacchetti and Nohra shall be taught again through Bhageria.  
Bhageria teaches “a secondary power source comprising a control unit, the control unit comprising a processor and memory storing instructions that, when executed by the processor, cause the processor to: control the secondary power source such that the secondary power source supplies power upon disruption of utility power” ([0005] a system for configuring a micro-grid includes a CPU, a computer readable storage memory, and a computer readable storage media; [0015] A micro-grid is a self-sufficient island that is electrically isolated (i.e., islanded) from the rest of a distribution grid and that includes sufficient energy resources to satisfy power demanded by consuming devices within the micro-grid. For example, an area of a distribution grid may include one or more premises (e.g., residences, offices, or facilities) including devices that consume electrical power (e.g., lights and appliances) and energy resources that provide electrical power (e.g., fuel cells, micro-turbines, generators, solar cells, wind turbines, etc.). A micro-grid may include a subset of the premises that, in combination, produce sufficient power to meet the total power consumed within the subset of the premises. A utility operator, or another type of third-party operator (e.g., a utility customer with their own generation or co-generation system, or an independent power producer), may create the micro-grid by opening switching elements in the distribution grid that electrically isolate the premises within an area of the distribution grid from the remainder of the distribution grid. [0016] a utility provider can dynamically create and/or reconfigure micro-grids to minimize the number of customers affected by an event that disrupts power delivery to portions of a distribution grid. Such events may include maintenance, construction, severe weather, natural disasters, man-made disasters, etc. For example, in response to a snowstorm that causes parts of the distribution grid to fail, the utility operator (e.g., a power provider, distributer, and/or manager) may remotely control switches (e.g., using supervisory control and data acquisition (SCADA) controllers) installed in the distribution grid to configure and establish one or more micro-grids) “and control an amount of energy consumed by the energy consuming devices by selectively instructing a subset of the plurality of power management module devices to reduce an amount of power supplied to a respective subset of energy consuming devices” ([0019] a user (e.g., associated with a power plant, or a user who has power supply devices located onsite) may add or remove a power supply device (e.g., a generator, a turbine, etc.) from the micro-grid, in which case, the micro-grid manager receiving such information may determine whether the remaining power supply devices can provide power to the devices within the micro-grid. If not, the micro-grid manager...may disconnect power consuming devices and/or implement a delayed start for other power consuming devices; [0020] The EM system can control the power consuming devices and/or the power supply devices.) “wherein the subset of energy consuming devices are appliances, and the amount of power supplied to the appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year in order to conserve the standby resources” ([0002]To distribute power within the electrical power network, the distribution system can transform voltage (e.g., stepping down power from a transmission voltage level to a distribution voltage level), regulate voltage (e.g., adjusting the voltage of feeder lines as loads are added and removed), conserve power; [0013] the present invention results in a decentralized and concerted load profile apparatus that ensures sustainability, reliability, and power quality within a micro-grid by enabling specific load profiles based on the currently available power supply output and reserves [0014] a power demand associated with one or more different power consuming devices (e.g., air-conditioning unit, a washer, etc.) can be compared to the amount of available power from one or more different power supply devices in order to supply electrical power and manage an electric micro-grid system. The management may take into account, for example, an amount of available power in the micro-grid, the type of power consuming device (e.g., critical, non-critical), the location of the power consuming device and/or power supply device, the time of day, and/or reliability and power quality issues for the micro-grid. Accordingly, implementations of the invention configure, manage, and monitor micro-grids; [0015] an area of a distribution grid may include one or more premises (e.g., residences, offices, or facilities) including devices that consume electrical power (e.g., lights and appliances) and energy resources that provide electrical power (e.g., fuel cells, micro-turbines, generators, solar cells, wind turbines, etc.). [0020] The micro-grid manager can then determine which devices can operate based on how much power is available and the associated profiles of the device. In embodiments, the EM system may store different profiles for the same device, depending on different criteria. In embodiments, the profile may include electrical characteristics of the devices, criticality level of the device, device identifier (ID) and other information. The profile may be used to control operation of one or more power consuming devices and/or one or more power supply devices based on the time of day, time of season, etc., or other characteristics of the device or electrical grid. The micro-grid manager can generate control information and send this information to the EM system or vice versa. The EM system can control the power consuming devices and/or the power supply devices; [0040] forecast information 134 includes weather forecast information, local forecast information, and power generation forecast information (including wind, solar, temperature, etc.). Forecast analysis module 112 may analyze forecast information 134 using one or more predefined models to forecast near-term conditions of the distribution grid. For example, based on energy consumption profiles and energy generation profiles, forecast analysis module 112 generates a data structure that associates locations (e.g., premises) of an electrical grid (including micro-grids) with predicted power demand at different times in the near-future (e.g., days, hours, minutes, etc.). The generated forecast may be continually and/or periodically updated (e.g., in real-time). [0047] Upon receiving the power consumption and supply information, micro-grid manager 104 may update network connectivity information for the micro-grid. The network connectivity information can include information about the total number of power consuming devices and power supply devices connected within the micro-grid as well information as well as devices connected to each other. Micro-grid manager 104 can receive this information in real time and use this information to determine a real time electrical state of the micro-grid. For example, micro-grid manager 104 may use this information to determine if a power quality level or power flow level reaches a threshold (e.g., 75%, 85%, 90%, etc.). Micro-grid manager 104 may also determine the network topology to determine the power flow and the power quality. If the power flow and/or the power quality thresholds are not met, then micro-grid manager 104 may initiate different actions that result in the thresholds being met; [0123] By way of another non-limiting example, a user requests power for non-critical devices (e.g., a television, a DVD player, etc.). The EM system may generate a load profile for the non-critical devices and sends the load profile to the micro-grid manager. The micro-grid manager receives the load profile and processes the request by analyzing the power supply devices that are monitored and controlled by the micro-grid manager. The micro-grid manager may determine that there is generation output and reserve that is above a threshold that allows for the micro-grid manager to provide power based on the information in the load profile. Alternatively, the micro-grid manager may determine that the generation output and reserve is insufficient to ensure power for the non-critical devices and also to maintain the reliability of the micro-grid. In the latter scenarios, the micro-grid manager denies the request and sends a message to the user of the non-critical devices that power is currently unavailable; wherein because it is maintaining a threshold reserve of power, it can be considered conserving the standby resource of reserve power).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that provides a backup generator with power management modules and gateway devices that allow a control unit of the backup generator to connect and disconnect devices using power from the backup generator via commands sent from the control unit to the power management modules via a gateway as taught by Peterson, Sacchetti and Nohra with the use of a control system that controls power in a micro grid by totaling the load of consuming devices and supplying devices so that an amount of available or reserve power is known and then controls the power consuming devices such as to maintain a threshold amount of available or reserve power (i.e. conserve standby resource) based on time of day, season or temperature information as taught by Bhageria because it would improve the system in the way specified by Bhageria, notably that power quality and reliability are improved while offering a buffer of reserve or available power [0019-0020], [0047-0050], [0105], etc..  Furthermore, primary reference Peterson describes a system that operates a backup generator during a blackout, thus creating a micro-grid in the sense that the premise containing the backup generator becomes its own local grid for supplying power, putting Peterson and Bhageria in similar fields of study and making their combination more obvious.  In addition, Bhageria and Peterson both operate using a computerized controller to control power consuming devices, thus both offering a programmable means of improving power control during a time when primary utility power is unavailable and offering an easy way to combine their teachings because it becomes a simple act of programming the teachings from Bhageria into Peterson.  By combining these elements, it can be considered taking the known computer system that determines a standby resource of a power supplying device and selectively reduces the loading by controlling power consuming devices in order to conserve an amount of the standby resource and adding these features in a known way by programming these features into the generator controller that provides power during a power-outage and is able to turn on/off power management modules connected through a gateway.  

In regards to Claim 2, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 wherein the secondary power source is a standby generator” ([0037] Another example of a power supply that may supply power to the device 224 is a backup and/or secondary power supply 230 such as a battery or power generator located within or proximate to a building in which the devices 202-218 are disposed and which supplies power to the devices 202-218 through the device 224 but not to other structures on a power company's electrical grid; wherein a backup power generator is considered a standby generator).  Bhageria also teaches ([0056] Devices 202 may be power supply devices (e.g., a power generator or power storage)).  Nohra also teaches ([0009] FIG. 1 is a block diagram illustrating an example of a “smart monitoring and control” system that can facilitate bi-directional communication between a control device of a power generator and a computing device in accordance with an aspect of the present disclosure).

In regards to Claim 5, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 further comprising a personal wireless device including an application software program, wherein the personal wireless device is configured to communicate with the secondary power source via the gateway” ([0034] a smart phone 210; [0012] instructions refer to computer-implemented steps for processing information in the system. Instructions can be implemented in software, firmware or hardware; Fig. 6 and 7 shows user interface that receives information from backup power supply; [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied...The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; wherein the examiner considers the coordinating device referred to by Peterson to be the multi-protocol gateway device taught by Sacchetti).  Additionally, Bhageria teaches ([0049] micro-grid manager 104 may send a message to the user of the power consuming device that there will be a delay start and estimated start time. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.).).

In regards to Claim 6, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1 further comprising the wireless router” ([0068] 30: External modem/router).

In regards to Claim 7, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 6 above.  Sacchetti further teaches “The system of claim 6 wherein the wireless router is configured to communicate with a plurality of electronic devices using the second wireless communication protocol and the gateway communicates with the secondary power source using the first communication protocol” ([0021] a multiprotocol control unit provided with internal sensors and actuators as well as internal and external communication devices (modems), with data processing and storage means, in relation to the building in which is located; wherein multiprotocol means it can communicate over any and all of the supported protocols including zigbee, Bluetooth, etc. [0145] via the web browser interface usable from any PC terminal 40 or similar wherever the user has access to a public data network by connecting to the physical or virtual server 100 where the back-end software is resident or even via the interface of the application installed on its mobile device 50 that connects either to the control unit 2 via the router-modem 30 and the back-end software 90;  [0164] Further, the system 1 via back-end software 90 sends the instructions to the control unit 2 which in turn performs commands to the external actuators 20; the back-end software 90 can operate the automatic data update of the software 80 of the multiprotocol control unit and also the introduction of new devices introduced into the home (scalability of the system), making the system always remotely updatable. [0165] If the network connection is absent, the multiprotocol control unit 2 is able to continue the monitoring and is able to re-aligning just after the connection to the web resets; [0167] The user can therefore start with a simplified base kit, made by a control unit and an consumption measurement device, whose features can be improved with the free market acquisition of any motion sensor, so that temperature sensors and relative humidity sensors to be positioned per room, as well as smart plugs and wireless valves, sensors and actuators; wherein the router communicates with devices over a Wi-Fi type protocol).  In addition, Peterson teaches ([0030] the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193. The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include a Wi-Fi transceiver for communicating with other devices in accordance with present principles using Wi-Fi communication protocols, a Bluetooth and/or Bluetooth low energy (BLE) communication element (e.g., a Bluetooth 4.0 communication element) for communicating with other devices in accordance with present principles using Bluetooth communication protocols, and/or a near field communication (NFC) element for communicating using with other devices in accordance with present principles using NFC protocols; [0033] example devices are shown communicating over a network 200 such as the Internet; [0045] The signals themselves may be received at the first device in a number of ways. For instance... a Wi-Fi network, a wired LAN, a Bluetooth network, a near field communication (NFC network), an Internet of things network, etc. using one or more respective interfaces on the first device for such communication.).

In regards to Claim 10, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1 wherein the gateway is operable to obtain operational information from the secondary power source and to generate control commands for at least one of the power management module devices” ([0106] Regarding the external sensors, schematically shown in FIG. 2, they are in particular...[0113] meters for measuring global consumption of electricity, water, gas and photovoltaic electrical parameters; [0114] any smart plug-type device; [0115] smartphones by means of specific mobile applications; [0147] The system also provides the actuators 20 external to the control unit 2, including ... [0149] on-off controls for electrical loads such as appliances, lamps, etc.; [0114] any smart plug-type device).  

In regards to Claim 19, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 9, further comprising an application software program configured to operate on a personal wireless device and communicate with the secondary power source” (Fig. 5 and 6 shows user interface that can be displayed on smart phone 210, and shows whether backup power is on, thus has communicated with the backup power source using item 304 functionality [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above).  Bhageria also teaches ([0049] micro-grid manager 104 may send a message to the user of the power consuming device that there will be a delay start and estimated start time. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.)).

In regards to Claim 20, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 19 above.  Peterson further teaches “The system of claim 19 wherein the personal wireless device receives information from the control unit related to operation of the secondary power source ...” (Fig. 5 and 6 shows user interface that can be displayed on smart phone 210, and shows whether backup power is on, thus has communicated with the backup power source using item 304 functionality [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above;).  Nohra teaches “The system of claim 19 wherein the personal wireless device receives information from the control unit related to operation of the secondary power source and issues commands to the control unit to control operation of the secondary power source” ([0019] the computing device 12 includes, but is not limited to, a smart phone, tablet, wireless router, and the like; [0023] Both the control device 16 and the computing device 12 can include a transceiver for sending monitoring and/or control information and a receiver fur receiving and receiving monitoring and/or control information according to the wireless protocol; [0029] the controller can provide data to an application (or APP) on a smart phone, a tablet computing device, a laptop computing device or the like; [0031] The application can provide a graphical user interface based on the data...Additional components and/or user interfaces can include, but are not limited to: generator status on/off, remote start, remote stop; [0032] The Bluetooth SMART controller and smart phone APP remotely control and monitor the operation of a power generator, including the start and stop of the generator, battery voltage, output voltage, running power consumption, ran hours, due and required maintenance, and service reminders will allow the user to remotely interact monitor, and control the generator without leaving the house or walking up to the generator).  It would have been obvious to take the software functionality of the smart phone device of Nohra and incorporate those functions into the smart phone device of Peterson through computer programming.  Additionally, Bhageria teaches ([0049] micro-grid manager 104 may send a message to the user of the power consuming device that there will be a delay start and estimated start time. The message may be sent to an EM system and/or any other computing device (e.g., a smart phone, a laptop, a PDA device, etc.); [0064] Micro-grid manager 104 registers with a SIP registrar (e.g., presence server 206) and subscribes to SIP notifications and messages issued by the various connected home area network devices that belong to the micro-grid. By doing so, micro-grid manager 104 functions as a SIP watcher of power supply devices 310, power consuming devices 315, and/or micro-grid monitoring and visualization devices 320; [0067] Micro-grid monitoring and visualization devices 320 are software, hardware, or combination thereof that gather and present information from one or more of micro-grid manager 104, power supply devices 310, power consuming devices 315 and presence server 206. For example, via micro-grid monitoring and visualization devices 320, an employee of the utility operator (e.g., a distribution dispatcher) may use a centralized advanced monitoring visualization application to view the state of all or set of micro-grids that it managed by one or more micro-grid managers. Further, the utility operator and/or its users can ascertain the current state of micro-grids through advanced visualization watcher applications, which improves the situational awareness of users and utility operator.).

In regards to Claim 21, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 19 above.  Peterson further teaches “The system of claim 19 wherein the personal wireless device receives information from the plurality of power management module devices and issues commands to the plurality of power management module devices to control operation of the plurality of power management module devices” ([0066] FIG. 6 shows an example UI 600 that may be presented on a display in accordance with present principles. The UI 600 may include an indication 602 that backup power is currently being supplied and/or will be supplied to a device to which the indication 602 pertains; [0067] The UI 600 may also include a selector 606 that is selectable to provide input that the device to which the indication 602 pertains (e.g., the device that would otherwise be powered by the backup power) is to operate using backup power. Accordingly, selection of selector 606 may automatically without further user input configure this device to operate using backup power. Last, the UI 600 may also include a selector 604 that is selectable to automatically cause the UI 700 of FIG. 7 to be presented... The UI 700 may include a first setting 702 enable able using check box 704 for devices in a network of devices (e.g., an Internet of things network) in accordance with present principles to be powered or not based on whether primary or backup power is available and/or being supplied as disclosed herein).  Bhageria additionally teaches ([0067] Micro-grid monitoring and visualization devices 320 are software, hardware, or combination thereof that gather and present information from one or more of micro-grid manager 104, power supply devices 310, power consuming devices 315 and presence server 206. For example, via micro-grid monitoring and visualization devices 320, an employee of the utility operator (e.g., a distribution dispatcher) may use a centralized advanced monitoring visualization application to view the state of all or set of micro-grids that it managed by one or more micro-grid managers. Further, the utility operator and/or its users can ascertain the current state of micro-grids through advanced visualization watcher applications, which improves the situational awareness of users and utility operator.).

In regards to Claim 22, Peterson, Sacchetti, Nohra and Bhageria teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1, wherein the first wireless communication protocol is Zigbee and the second wireless communication protocol is WiFi” ([0088] The multiprotocol control unit 2 according to the invention performs gateway functionality; it is, therefore, equipped with several internal wireless modems 16 providing: [0089] "LAN" type wireless communications ( Wi-fi, BT-including BT-LP, 802.15.4-Zigbee, Thread, 6Lowpan . . . etc., WMBus, Zwave, Lora);).  Peterson further teaches ([0030] the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193. The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include... However, note that still other communication interfaces may be used for communication with other devices and apparatuses in accordance with present principles.).  Wherein Peterson suggests other communication protocols could be used to wirelessly communicate, and Sacchetti teaches that devices can communicate with the gateway using zigbee, thus it would have been obvious to perform the functions of Peterson and Sacchetti as it relates to communication with the power management module devices and the gateway over zigbee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116